Citation Nr: 0920430	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  01-01 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including lichen planus, claimed as secondary to exposure to 
Agent Orange. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
atrial fibrillation claimed as a result of VA prescription of 
prednisone for treatment for lichen planus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Oakland, California, Regional Office (RO).  By a rating 
action in October 1999, the RO denied the Veteran's claims of 
entitlement to service connection for lichen planus and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
atrial fibrillation as not well-grounded.  Subsequently, the 
RO notified the Veteran of the Veterans Claims Assistance Act 
of 2000 (VCAA) and, in a rating action dated in February 
2003, readjudicated and denied the claim of service 
connection for lichen planus on a de novo basis.  The Veteran 
perfected timely appeals to those decisions.  Jurisdiction 
over the case was subsequently transferred to the Portland, 
Oregon, Regional Office (RO).  

On February 11, 2009, the Veteran appeared at the Portland RO 
and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for atrial fibrillation is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; therefore, 
his exposure to herbicides during service is presumed.  

2.  Lichen planus is not attributable to service.  


CONCLUSION OF LAW

The Veteran's skin disorder was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

While the notice provided to the Veteran in April 2002 was 
not given prior to the first RO adjudication of the claim, 
the notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was issued in February 
2006.  Those letters informed the Veteran of what evidence 
was required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  


The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
July 2004 SOC, the April 2006 SSOC, and the September 2007 
SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the Veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  The Boards 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision because any timing error was cured by the 
readjudication of the claim in the April 2006 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  To whatever extent the decision in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA has also satisfied its duty to assist the Veteran under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with those private medical records identified by the 
Veteran.  VA afforded the appellant an opportunity to appear 
for a hearing.  The Veteran has been afforded an examination 
on the issue decided herein.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The examination was conducted by a medical 
doctor.  The examination report reflects that the examiner 
solicited symptoms from the Veteran, examined the Veteran, 
and provided a diagnosis consistent with the record.  
Therefore, the examination is adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

Moreover, at the hearing before the Board in February 2009, 
the submission of additional medical evidence was suggested 
and the file was left open for 30 days for that purpose.  
Such actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
a skin disorder, given that he has provided testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing service connection, 
and considering that the Veteran is represented by a highly 
qualified Veterans service organization, we find that there 
has been essential fairness.  


II.  Factual background.

The Veteran served on active duty from July 1966 to May 1968; 
he served in Vietnam.  The service treatment records indicate 
that Veteran was treated for German Measles in October 1966; 
otherwise, the records do not reflect any complaints or 
clinical findings of a skin disorder.  On the occasion of the 
separation examination, in May 1968, the Veteran denied any 
history of skin diseases; clinical evaluation of the skin was 
reported as normal.  

Of record is a hospital report from Washington Hospital, 
which shows that the Veteran was admitted to the hospital on 
September 12, 1971 for complaints of aching and severe 
burning of the skin of the upper legs and scrotum.  It was 
noted that the Veteran suffered from lichen planus severely, 
"beginning two years ago," for which systemic steroids were 
used to control it since that time.  The Veteran indicated 
that he began developing redness and itching on the scrotal 
skin on September 1st; the itching and redness became more 
severe and he contacted Dr. Roth who prescribed Mycolog 
cream; however, this was of no benefit and he was seen in the 
emergency room.  On September 6th, the Veteran was started on 
Prednisone (40 mg.) and Mycolog cream was continued.  Three 
days later, on September 9th, he was entirely clear and the 
Prednisone dosage was decreased to 20 mg; it was noted that 
the worsening of his condition coincided with the decrease in 
dosage.  He was treated with Prednisone 40 mg. and his pain 
lessened; he was discharged on the 5th hospital day to be 
continued as an outpatient on Prednisone 15 mg daily.  

Treatment reports dated from 1990 through 2003, including VA 
as well as private treatment reports show that the Veteran 
received ongoing treatment for several skin disorders, 
including lichen planus.  In September 1994, the Veteran was 
seen with a history of rash on and off since Vietnam; he 
complained of itching resulting in open areas.  When seen in 
February 1995, it was noted that the skin condition was 
improved and the dosage of Prednisone was reduced for two 
weeks.  A treatment note, dated November 16, 1995, indicates 
that Prednisone and topical cream were stopped 3 weeks ago 
without any subsequent flare up of the skin condition.  The 
impression was lichen planus resolved without flare ups; 
patient is off topical medication and was finally off 
prednisone as well.  A VA progress note in February 1996 
indicates that the Veteran was seen for a flare-up of 
dermatitis; he was diagnosed with lichen planus and contact 
dermatitis.  A treatment report dated in January 2001 
reflects a diagnosis of past history of lichen planus; in 
February 2001, the Veteran was diagnosed with dermatitis of 
the right foot.  A March 2002 VA progress note reflects a 
diagnosis of onychomycosis.  

In a statement dated in September 2003, the Veteran's sister 
indicated that he had never had problems with a rash on his 
legs, body or arms prior to going to Vietnam in June 1967.  
She noted, however, when he returned home from Vietnam in May 
1968, he developed a rash on his legs.  She noted that the 
rash eventually spread to his arms, hands, and back and 
lasted almost two years; she stated that his treating 
physician, Dr. Roth, could not figure out what was causing 
the rash.  She indicated that the Veteran was treated with 
cortisone and prednisone; he was subsequently sent to 
Stanford Medical in Palo Alto, California for consultation.  

VA treatment reports dated from 2003 through 2008 reflect 
treatment of cellulitis and right lower extremity ulcer, both 
associated with the Veteran's diabetes mellitus.  These 
records reflect an assessment of history of lichen planus.  

Of record is a medical statement from Dr. James Pick, dated 
in December 2006, indicating that it has been documented that 
the Veteran was exposed to Agent Orange while on active duty; 
and, upon his return from his tour of duty, he began 
experiencing severe skin rashes over his entire body.  Dr. 
Pick noted that the Veteran was initially treated by Dr. Roth 
and hospitalized in Washington Hospital in Freemont, 
California; he was ultimately transferred to Stanford 
University Medical Center secondary to the unfamiliar nature 
of this type of rash at that time.  No pertinent diagnosis of 
a skin disorder was noted by Dr. Pick.  

The Veteran was afforded a VA examination in June 2007.  At 
that time, he noted that he had skin problems which began in 
service in 1968 with itchy rash that started on the legs and 
subsequently spread to the trunk and arms.  He noted that the 
condition waxed and waned in severity since with no report of 
extended clearing.  The Veteran indicated that he was treated 
with oral prednisone pulses in the past, topical 
corticosteroids, and oatmeal soaks.  Examination revealed 
diffuse xerosis over the legs, torso and arms with hyper 
pigmentation that fades into golden color towards the knees.  
Scarring was limited to areas on both shins bilaterally, over 
less than 2 percent of the body surface area.  The pertinent 
diagnosis was stasis dermatitis, with xerosis and erosions 
from either scratching or trauma.  

At his personal hearing in February 2009, the Veteran 
indicated that he first noticed the skin problem in late 1968 
after returning home from Vietnam; he stated that he was 
first diagnosed with lichen planus in 1969 at Stanford 
University.  The Veteran indicated that he was a battalion 
commander's personal driver in NaTrang; he noted that while 
he has been diagnosed with diabetes mellitus, he has never 
been told that his lichen planus was caused by Agent Orange.  
The Veteran testified that he was treated for his skin 
condition by Dr. Roth in Freemont, California; he admitted 
that no doctor had attributed the skin disorder to military 
service.  


III.  Legal Analysis-Service connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

A Veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as 
revised pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  The Federal Circuit has held that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. 
§ 3.307(a).  

A  Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975."  Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a  Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), diabetes mellitus, Type II, and 
chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the  Veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 3.307(a) 
(6) (ii).  

Even if a Veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where, as here, the overall evidence of 
record fails to support a diagnosis of the claimed lichen 
planus, that holding is applicable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

Analysis.

It is important to note that service connection has been 
granted for tinea cruris and cellulitis, claimed as 
dermatitis and skin ulcers.  The issue before the Board is 
entitlement to service connection for other skin pathology.  

The RO denied service connection for lichen planus, partly, 
on the basis that the condition preexisted service; this 
determination was based on an erroneous reading of a private 
hospital report dated in September 1971.  

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C. 
F.R. § 3.304(b) (1).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.  

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111, in order to rebut the presumption of soundness on 
induction.  This must be done prior to the Veteran's 
requirement to show an increase in a pre-existing disability 
under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  In other 
words, VA must first show by clear and unmistakable evidence 
that lichen planus preexisted service.  The Board does not 
find that the record contains any competent evidence that 
lichen planus was diagnosed or otherwise clinically 
demonstrated prior to service.  Hence, the Board need not 
discuss whether the record demonstrates aggravation of a 
preexisting disability pursuant to 38 U.S.C. § 1111.  

Having determined that the presumption of soundness on 
induction attaches in this case, the Board must determine 
whether service connection for a skin disorder, including 
lichen planus is warranted.  

Since the Veteran served in Vietnam, the Board will concede 
his exposure to Agent Orange.  And, the record reflects 
diagnoses of various skin disorders; more recently, in June 
2007, he was diagnosed with stasis dermatitis.  Therefore, 
the Board concedes the existence of a current skin disability 
(which the RO has granted).  However, review of the record 
reveals that the Veteran has not been diagnosed with a skin 
disorder for which presumptive service connection is 
available based upon herbicide exposure.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence shows that the Veteran has not 
been diagnosed with a skin disorder for which presumptive 
service connection is available based upon exposure to Agent 
Orange or other herbicides.  As noted above, the Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Therefore, the Board finds that service 
connection is not warranted on a presumptive basis under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) (6), given the 
Veteran's specific diagnosis.  

The Board has considered whether the Veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, surpa.  As discussed 
above, the service treatment records are completely silent 
for any complaints of or treatment for any chronic skin 
disorder.  Further, the separation physical of May 1968 noted 
his skin to be normal, and he denied a history of skin 
disease.  The record shows an initial diagnosis of lichen 
planus in September 1971, several years following the 
Veteran's discharge from service.  At that time, he reported 
a two year history of the impairment rather than an inservice 
history.  We also note that such report is fully consistent 
with his credible testimony that the skin condition appeared 
in 1969, and the lay statements that he developed a rash 
after his return from service.  To the extent that there may 
be some inference of an inservice onset, we find the credible 
testimony and the 1971 report of a post service onset to be 
more probative as to date of onset.  

Moreover, no medical professional has provided competent 
evidence linking any skin condition to any aspect to the 
Veteran's service, to include his presumed exposure to 
herbicides in service.  Absent reliable evidence relating the 
skin disorder to service, the claim of entitlement to service 
connection must be denied.  

The Veteran clearly relates his post-service skin disorder 
not already service-connected, including lichen planus, to 
his military service.  Again, service connection for tinea 
cruris and cellulitis, claimed as dermatitis and ulcers, has 
been granted.  For point of clarification, we include stasis 
dermatitis as part of the grant of service connection for 
cellulitis.  The Board does not doubt that the Veteran 
sincerely believes his not already service-connected skin 
disorders may be related to his exposure to herbicides; 
however, there is no indication the Veteran has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  We recognize that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms, 
however, the determination as to causation and nexus in this 
case requires sophisticated, professional opinion evidence 
and, as noted above, there is no such medical opinion of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Therefore, the Board finds that the veteran's not already 
service-connected skin disorder has not been attributed by 
competent evidence to his active military service, and in 
particular to exposure to Agent Orange in Vietnam.  For these 
reasons and bases, the Board finds that the preponderance of 
the evidence is against his claim, so the benefit-of-the-
doubt rule does not apply, and his claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a skin disorder, including lichen 
planus, claimed to be the result of exposure to Agent Orange 
is denied.  



REMAND

Under VA's duty to assist, VA is obliged to perform a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(c) (4) (2008).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

After examining the record, the Board concludes that further 
assistance to the  Veteran is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  
The specific bases for remand are set forth below.  

The Veteran has alleged that he developed atrial fibrillation 
as a result of prednisone prescribed by VA for his skin 
disorder.  Title 38, United States Code, § 1151 provides 
that, where a Veteran suffers an injury or an aggravation of 
an injury resulting in additional disability or death by 
reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service- connected.  Amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Since the Veteran filed this claim in 
September 1998, the amended version of 38 U.S.C.A. § 1151 
applies to his appeal.  Thus, the Veteran must show that the 
proximate cause of his atrial fibrillation was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
treatment in question.  

In this regard, the Board notes that VA treatment reports 
dated from 1990 through 1999 show that the Veteran was 
diagnosed with atrial fibrillation.  Those records also show 
that the Veteran was prescribed Prednisone for treatment of 
his lichen planus.  In September 1994, the Veteran was seen 
with a history of rash on and off since Vietnam; he 
complained of itching resulting in open areas.  Medication 
consisted of topical cortisone creams.  On January 11, 1995, 
it was noted that the Veteran was prescribed Prednisone 40 
mg. on a daily basis.  On January 26, 1995, the Veteran was 
seen for complaints of chest pain since last week; he also 
complained of shortness of breath and a feeling of being 
lightheaded.  When seen in February 1995, it was noted that 
the skin condition was improved and the dosage of Prednisone 
was reduced for two weeks.  On February 22, 1995, the Veteran 
was a history of atypical chest pain; the assessment was new 
onset of atrial fibrillation with ongoing symptoms related to 
arrhythmia.  A treatment note, dated November 16, 1995, 
indicates that Prednisone and topical cream were stopped 3 
weeks ago without any subsequent flare up of the skin 
condition.  The impression was lichen planus resolved without 
flare ups; patient is off topical medication and was finally 
off prednisone as well.  

Next, The Board notes the Veteran has submitted an internet 
article from the Mayo clinic, dated in December 2000, which 
discussed the side effects of corticosteroids.  It was 
specifically noted that the continuous use of Prednisone may 
result in irregular heartbeat.  This evidence is sufficient 
to raise VA's statutory duty to assist the Veteran.  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002 & Supp. 2006).  An expert medical 
opinion has yet to be obtained in the present case.  

As VA medical records confirm that the Veteran was prescribed 
Prednisone for treatment of his skin disorder and the Veteran 
is competent to report symptoms he has experienced, it is the 
judgment of the Board that the Veteran should be provide a VA 
examination with a medical opinion.  In this regard, the 
Board notes that VA's duty to assist a claimant, while 
developing his claims, pursuant to 38 U.S.C.A. § 5103A (West 
2002) includes obtaining a medical opinion when such an 
opinion is necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Therefore, the Board finds that the claims file 
should be forwarded to a VA examiner for a medical opinion 
regarding the  Veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for atrial 
fibrillation resulting from the prescription of prednisone.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:  

1.  The RO should schedule the Veteran 
for a VA examination by a specialist in 
cardiovascular disease.  The claims 
folder should be made available for 
review by the medical examiner prior to 
the examination.  The examiner should 
express an opinion as to whether the 
Veteran has an additional disability, 
i.e., atrial fibrillation, which was 
proximately caused or aggravated by any 
VA medical treatment, including the 
effects of medication, including 
Prednisone, given him through VA medical 
care in 1990's for treatment of a skin 
disorder.  If there is no such 
relationship, the examiner should 
specifically indicate so in the report.  
If there is any type of relationship 
between the VA treatment afforded the 
Veteran and any current heart disorder, 
including atrial fibrillation, the 
examiner must fully explain such 
relationship.  For example, was there any 
carelessness, negligence, lack of proper 
skill, error in judgment, or fault on the 
part of VA in furnishing treatment/care?  

If the examiner is of the opinion that 
any current heart disorder was caused by 
VA medical care, he or she should state 
whether it was an event not reasonably 
foreseeable as a result of the VA 
treatment/care.  A rationale for any 
opinion expressed should be provided.  

2.  The RO is at liberty to issue any 
additional VCAA notification that is 
deemed necessary.  

3.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The Veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


